DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 11, paragraph 0043, line 4, the number “21” should be replaced with --2-- in order to properly denote the mounting base 2;
Page 11, paragraph 0043, line 9, the number “21” should be replaced with --2-- in order to properly denote the mounting base 2; and
Page 11, paragraph 0043, line 10, the number “21” should be replaced with --2-- in order to properly denote the mounting base 2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In regard to claim 4, the terms “the springs”, “the stop block” lack positive antecedent basis.  It appears that claim 4 should depend from claim 2 or claim 3 instead of claim 1 in order to correct this problem.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Faber 2,683,321.
Faber discloses a dip net provided with lockable hoops capable of being folded leftwards and rightwards (see Fig. 10), comprising a net rod (21, 32), a hoop mounting base (28) and hoops (23), wherein the hoops (23) include a left hoop (23 on left in Fig. 1) and a right hoop (23 on right in Fig. 1), the hoop mounting base (28) is mounted on the net rod (21, 32), and mounting plates (opposing left and right halves of 28) are arranged on a left side and a right side of the hoop mounting base (see Fig. 10); rotary bases (25) are arranged at a rear end of the left hoop and a rear end of the right hoop, and the two rotary bases are respectively hinged to the mounting plates on the two sides through rotary shafts (29); a first connecting plate (24) and a second connecting .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber 2,683,321 in view of Xu et al. 2020/0163317.
Faber does not disclose wherein the hoop mounting base is provided with a through hole and a first lock mechanism; the first lock mechanism comprises a first lock catch hinged to the hoop mounting base, and the first lock catch is provided with a first reset spring and a first protrusion which are respectively located on a front side and a rear side of a hinge joint; and the net rod penetrates through the through hole, and a first lock hole is formed in a front end of the net rod and is matched with the first protrusion.  Xu et al. disclose wherein the hoop mounting base (3) is provided with a through hole (through hole of 3 shown in Fig. 3 through which 22 passes) and a first lock mechanism (51-53); the first lock mechanism comprises a first lock catch (51-53) 
In regard to claim 6, Faber and Xu et al. disclose wherein the net rod comprises a front net rod part (22 of Xu et al.) and a rear net rod part (23 of Xu et al.); a front handheld part (24 of Xu et al.) is arranged at a rear end of the front net rod part (22 of Xu et al.) and is provided with a second lock mechanism (25 of Xu et al.), the second lock mechanism comprises a second lock catch (27-29 of Xu et al.) hinged to the front handheld part (pivot point of 27 in Fig. 4 of Xu et al.), and the second lock catch is provided with a second reset spring (53 of Xu et al.) and a second protrusion (52 of Xu et al.) which are respectively located on a front side and a rear side of a hinge point 
In regard to claim 8, Faber and Xu et al. disclose wherein a surface of the front handheld part (24) and a surface of the rear handheld part (see grip at rear end of 23 in Fig. 1 of Xu et al.) are each provided with a plurality of anti-slip grooves (see Figs. 1, 3, 4, 6, 7 of Xu et al.).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber 2,683,321 in view of Hume 8,516,737.
Faber discloses wherein the hoop mounting base (28) is provided with a through hole (41, 45) and a first lock mechanism (34, 35) comprising a first protrusion (35); and the net rod (32) penetrates through the through hole (41); and a first lock hole (see hole through which 35 extends through 32) is formed in a front end of the net rod (32) and is matched with the first protrusion (35), but does not disclose the first lock mechanism comprises a first lock catch hinged to the hoop mounting base, and the first lock catch is provided with a first reset spring and a first protrusion which are respectively located on a front side and a rear side of a hinge joint.  Hume discloses a net comprising a first lock mechanism (45) which comprises a first lock catch (50) hinged (at 48) to a mounting base (40, 46-47), and the first lock catch (50) is provided with a first reset spring (49) .  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber 2,683,321 in view of Hume 8,516,737 as applied to claim 5 above, and further in view of Kudner 10,334,831 and Steffens 2012/0036758 or Schmucker et al. 4,870,773.
Faber and Hume do not disclose wherein the net rod comprises a front net rod part and a rear net rod part; a front handheld part is arranged at a rear end of the front net rod part and is provided with a second lock mechanism, the second lock mechanism comprises a second lock catch hinged to the front handheld part, and the second lock catch is provided with a second reset spring and a second protrusion which are respectively located on a front side and a rear side of a hinge point; and the rear net rod part has a rear end provided with a rear handheld part, is slidably connected with the front net rod part, and has a front end provided with a second lock hole, a third lock hole is formed in the rear end of the rear net rod part, and the second protrusion is matched .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber 2,683,321 in view of Hume 8,516,737 and Kudner 10,334,831 and Steffens 2012/0036758 or Schmucker et al. 4,870,773 as applied to claim 6 above, and further in view of Maguire et al. 6,796,075.
Faber, Hume, Kudner, and Steffens or Schmucker et al. do not disclose wherein a surface of the front handheld part and a surface of the rear handheld part are each provided with a plurality of anti-slip grooves.  Maguire et al. disclose a surface of a .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faber 2,683,321 in view of JP 2010-11763 to Matsuoka or Wallin 3,077,693.
Faber does not disclose wherein a cavity is formed in a front portion of the net rod, a flash light is arranged in the cavity, and an elastic touch switch is arranged at a rear end of the flash light and makes contact with a rear end face of the cavity; and a cover plate is arranged at a front end of the net rod and is connected with the net rod in a threaded manner, and a button is arranged at a center of the cover plate and is matched with the flash light.  Matsuoka and Wallin disclose wherein a cavity is formed in a front portion (2a, 5 OR left end of 8 in Fig. 1) of the net rod (2 OR 8), a flash light (5a OR see Fig. 4) is arranged in the cavity, and an elastic touch switch (see rear electrical contact which abuts the rear end of battery 6 in Fig. 2 or 3 OR 34) is arranged at a rear end of the flash light and makes contact with a rear end face of the cavity; and a cover plate (3a in Figs. 2-3 which covers light bulb 5a OR 17-18) is arranged at a front end of the net rod (5, 2a OR 8) and is connected with the net rod in a threaded manner (3a is threaded onto main body of 5 OR see threads connecting 18 to 11), and a button (11 and 3a in Figs. 2-3 [when 3a is screwed onto the flashlight then it acts as a button since it completes a circuit in connection with 11 to cause light to shine by forcing battery 6 to .







Allowable Subject Matter
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Oslund 2,653,403 discloses a lock mechanism comprising a first lock catch 15 hinged to a base (at 16), the catch provided with a first reset spring 17 and a protrusion 14 which are respectively located on a front side and arear side of a hinge joint 16 (see Fig. 2), and a lock hole 22 is matched with the protrusion 14.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




	DWA